Citation Nr: 1602631	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an April 2010 rating decision, the RO found that the May 2009 rating decision was final and characterized the issues as claims to reopen the previously denied claims of service connection for left knee and ankle disorders.  The Board finds, however, that the issues on appeal are more appropriately characterized as service connection claims, as noted on the first page of this decision.  The Board finds that the May 2009 rating decision is not final and is on appeal because the Veteran continuously prosecuted the claims and submitted new and material evidence within one year.  In this regard, the Veteran filed a timely notice of disagreement to the May 2009 rating decision in June 2009.  The RO then issued a rating decision that confirmed and continued the denial in August 2009.  In February 2010, the Veteran's representative submitted statements noting that the appeal was still pending, and that the Veteran had additional evidence to submit and requested that VA wait at least 60 days before deciding his claim.  Also submitted were x-rays examinations.  In April 2010, the RO issued a rating decision that confirmed and continued the prior denials.  In September 2010, the Veteran submitted a statement that he was diagnosed with left ankle and left knee injuries during active service.  He also requested a Decision Review Officer (DRO) for his left knee and ankle in September 2010.  In October 2011, the RO issued a statement of the case in which it was noted that the claim was received in February 2010, the rating decision on appeal was from April 2010, and the September 2010 statement was a timely notice of disagreement.  However, the Board finds that the Veteran's February 2010 filings constituted a notice of disagreement and not a claim for new benefits, and therefore, the May 2009 and August 2009 rating decisions are not final.   

The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains documents that are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claims in February 2009.  The Board finds that the opinions are inadequate for the following reasons.  

As to the claimed left knee disorder, the examiner stated that the Veteran had normal knees with no underlying knee pathology; however, prior to the date of the examination, the Veteran was diagnosed with degenerative joint disease of the left knee.  See February 2009 VA treatment records.  Moreover, the examiner opined that the current knee condition was less likely as not caused by or a result of service.  The rationale provided was that the Veteran complained of pain one time at separation with no incident or trauma or injury during service, and that, he had no continuity of care for years.  The examiner stated that it was most likely due to age.  However, the examiner did not address the VA treatment records that document complaints of knee pain in December 2006 and March 2007.  Furthermore, the examiner did not address the Veteran's contention that his disability was caused by either his wear and tear throughout his service or hurting it while in a tank, nor his statement that he did not seek care during service as he did not want it to hinder his promotion potential.  See December 2015 Brd. Hrg. Tr.   

As to the left ankle disorder, the examiner opined that the left ankle condition was not caused by or a result of the left ankle injury during service.  The rationale provided was that the Veteran had one episode of a left ankle sprain in service in 1989 that was self-limiting and he continued many years in the service without complaints of ankle pain.  The Board finds that this opinion is inadequate as it does not address the Veteran's lay statements of continued ankle pain that he did not disclose for fear of not being promoted in the Marine Corp nor his statements that his left ankle disability was caused by having to stand in different positions as a result of his left knee pain while in service.  

Finally, there are potentially relevant, outstanding records that must be secured.  Specifically, at the December 2015 Board hearing, the Veteran stated that he received physical therapy for his knee after separation.  Accordingly, an attempt should be made to obtain those records.  Furthermore, as the record reflects that the Veteran seeks treatment at VA healthcare facilities, all outstanding VA treatment records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records, to specifically include his physical therapy treatment records through TRICARE.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  Request all outstanding VA medical records, to include from the VA healthcare facility in Durham and the Raleigh CBOC dated from July 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any left knee disability that may be present.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must state all diagnoses related to the left knee.  If degenerative joint disease is not diagnosed, an explanation must be provided and the prior diagnosis of record must be addressed.

Second, for each diagnosis identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service, to include due to wear and tear getting in and out of tanks as a Marine for 20 years and getting his knee stuck in between the gate and the turret in a tank during service.  

In rendering the opinion, the examiner must specifically consider the Veteran's complaints of knee pain at separation in May 2006, and after separation in December 2006, March 2007, and October 2008.  See, December 2006, March 2007, and October 2008 VA treatment records.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any left ankle disability that may be present.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must state all diagnoses related to the left ankle.  

Second, for each diagnosis identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service, to include due to wear and tear getting in and out of tanks as a Marine for 20 years and from walking on his ankle differently as a result of left knee pain during service.  

Third, the for each diagnosis identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the left knee disorder caused or aggravated the left ankle disorder. 

In rendering the opinion, the examiner must specifically consider the Veteran's service treatment records that show he sprained his ankle in December 1989 and his complaints of ankle pain at separation in May 2006, and his contentions that the ankle disorder worsened around the time of the left knee injury in service.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




